 CERA INTERNATIONAL CORP.Cera International Corporation and Shopmen's LocalUnion No. 508, International Association ofBridge, Structural and Ornamental Iron Work-ers, AFL-CIO. Case 7-CA-1831926 August 1983SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 30 June 1982 the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding in which it found that Re-spondent had violated Section 8(a)(l) and (3) of theAct when it discharged its employee Robert L.Whitney because of his membership in and activi-ties in support of the Union. The Board orderedRespondent to make whole Robert L. Whitney forany loss of earnings he may have suffered byreason of his being unlawfully discharged.A controversy having arisen over the amount ofbackpay due the discriminatee, the Regional Direc-tor for Region 7 on 5 October 1982 issued a back-pay specification and notice of hearing notifyingRespondent that it had 15 days to file an answer tothe specification. On 5 November 1982 the Region-al attorney for Region 7 wrote to Respondent noti-fying it that no answer had yet been filed, advisingit of the answer-filing requirements, and extendingthe deadline for filing an answer to 15 November1982. On 16 December 1982 the General Counselfiled with the Board in Washington, D.C., a"Motion To Transfer Case to the Board and forDefault Summary Judgment," with exhibits at-tached, including a supporting affidavit. On 22 De-' 262 NLRB 612.cember 1982 the Board issued an order transferringproceeding to the Board and Notice To ShowCause why the General Counsel's Motion for De-fault Summary Judgment should not be granted.Respondent has failed to respond within the timeprovided, or since.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record herein, in-cluding the correspondence between Respondentand the General Counsel, and hereby grants theGeneral Counsel's Motion for Default SummaryJudgment. Pursuant to Section 102.54(c) of the Na-tional Labor Relations Board Rules and Regula-tions, Series 8, as amended, we hereby deem Re-spondent to have admitted all allegations of thebackpay specification to be true, and we will orderit to pay the amounts alleged therein to be due thenamed employee.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Cera International Corporation, Plymouth Town-ship, Michigan, its officers, agents, successors, andassigns, shall:Pay to Robert L. Whitney as net backpay theamount set forth opposite his name, plus interestcomputed in the manner prescribed in Florida SteelCorp., 231 NLRB 651 (1977),2 less tax withhold-ings required by Federal and state laws:Robert L. Whitney $28,858.562 See, generally, Isis Plumbing Co., 138 NLRB 716, 717-721 (1962).267 NLRB No. 89543